           Case 2:20-cv-04165-AB Document 41 Filed 03/08/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


                                              )
                                              )
KEVIN HENRY and NAJEH DAVENPORT, on behalf of )
themselves and all others similarly situated, )
                                              )
                              Plaintiffs      )                    Case No. 2:20-cv-4165-AB
                                              )
                v.                            )
                                              )
NATIONAL FOOTBALL LEAGUE and NFL              )
PROPERTIES, LLC, successor-in-interest to NFL )
Properties, Inc.,                             )
                                              )
                              Defendants.     )
                                              )

                                    NOTICE OF APPEAL

        Plaintiffs Kevin Henry and Najeh Davenport hereby give notice of their appeal to the U.S.

Court of Appeals for the Third Circuit of the Court’s Order of March 8, 2021 (ECF 40), which

grants Defendants’ Motion to Dismiss Plaintiffs’ Complaint and is a final order dismissing the

case.


Dated: March 8, 2021                         Respectfully submitted,


                                             ___/s/ Cyril V. Smith ______
                                             Cyril V. Smith
                                             Zuckerman Spaeder LLP
                                             100 E. Pratt Street, Suite 2440
                                             Baltimore, MD 21202
                                             (410) 332-0444
                                             csmith@zuckerman.com

                                             Aitan D. Goelman
                                             Ezra B. Marcus
                                             Zuckerman Spaeder LLP
                                             1800 M Street, 10th Floor
                                             Washington, DC 20036

                                                1
Case 2:20-cv-04165-AB Document 41 Filed 03/08/21 Page 2 of 3




                           (202) 778-1800
                           agoelman@zuckerman.com
                           emarcus@zuckerman.com

                           ___/s/ Edward S. Stone
                           Edward S. Stone
                           Edward Stone Law P.C.
                           300 Park Avenue, 12th Floor
                           New York, NY 10022
                           (203) 504-8425
                           eddie@edwardstonelaw.com

                           ___/s/ J.R. Wyatt
                           J.R. Wyatt
                           JR Wyatt Law PLLC
                           49 West 37th Street, 7th Floor
                           New York, New York 10018
                           (215) 557-2776
                           justin@jrwyattlaw.com

                           Attorneys for Plaintiffs




                              2
           Case 2:20-cv-04165-AB Document 41 Filed 03/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was filed

electronically with the Clerk of the Court on the eighth day of March, 2021, to be served by

operation of the Court’s electronic filing system which sent notification of such filing via

electronic mail to all counsel of record.

Dated: March 8, 2021                             /s/ Ezra B. Marcus _ ___
                                                 Ezra B. Marcus
